t c memo united_states tax_court bruce david cohen petitioner v commissioner of internal revenue respondent docket no filed date respondent determined deficiencies and additions to tax for petitioner’s and taxable years held petitioner’s sole_proprietorship earned net_income as redetermined herein for each of the years involved in this case held further petitioner recognized capital_gain from the sale of stock in the amounts of dollar_figure and dollar_figure in and respectively held further petitioner’s filing_status for was married filing separate held further petitioner is entitled only to the standard_deduction in held further petitioner is liable for the sec_6651 i r c addition_to_tax for failure timely to file income_tax returns for each of the years at issue -- - held further petitioner is liable for the sec_6654 i r c addition_to_tax for failure to pay estimated_tax for each of the years under consideration bruce david cohen pro_se miles d friedman for respondent memorandum findings_of_fact and opinion nims judge respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes taxable_income tax additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number after concessions the issues remaining for decision are whether petitioner’s sole_proprietorship earned net_income in the amounts asserted by respondent for each of the years involved in this case whether petitioner recognized capital_gain from the sale of stock in and in the amounts asserted by respondent whether petitioner’s filing_status was single or married filing separate in whether petitioner is entitled to only the standard_deduction or instead to itemized_deductions in whether petitioner is liable for the sec_6651 a addition_to_tax for failure timely to file income_tax returns for each of the years at issue and whether petitioner is liable for the sec_6654 addition_to_tax for failure to pay estimated_tax for each of the years involved additional adjustments to petitioner’s self-employment taxes and deduction for self-employment taxes are computational in nature and will be resolved by our holdings on the foregoing issues unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure to facilitate disposition of the foregoing issues we shall first make general findings_of_fact and then combine our findings and opinion with respect to each issue i general findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are - incorporated herein by this reference at the time the petition was filed in this case petitioner resided in dana point california from through petitioner operated a sole_proprietorship under the name of dana point bicycle sport bicycle sport bicycle sport was an independent bicycle retail store engaged primarily in the business of selling new bicycles and bicycle-related products to consumers and of repairing bicycles petitioner failed to timely file federal_income_tax returns or to pay any estimated_taxes for the years at issue as a result a revenue_agent with the internal_revenue_service darrell cavender contacted petitioner in in an attempt to secure the delinquent returns when petitioner failed to submit the requested returns notices of deficiency based on records obtained from third parties were issued to petitioner for the subject years on date thereafter on date petitioner filed tax returns for all years through the information provided on such returns and additional financial materials obtained respondent concluded that the amounts for which petitioner was determined to be liable should be reduced at initial hearings in this case on march and respondent communicated to the court the following revised amounts in dispute taxable_income tax additions year deficiency to tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent also informed petitioner at the hearings that further adjustments would be made if petitioner demonstrated nontaxable sources of income and or business_expenses in excess of those underlying respondent’s revised computations provided evidence of a cost_basis in property generating capital_gains or substantiated certain amounts claimed as itemized_deductions petitioner did not do so and respondent’s position regarding petitioner’s tax_liabilities remained substantially unchanged at the time of trial on date petitioner appeared and testified at trial but did not provide any further documentation relating to his financial affairs subsequent to the proceedings respondent filed a posttrial brief petitioner did not il net_income from proprietorship the income of a sole_proprietorship must be included in calculating the income and tax_liabilities of the individual owning the business sec_61 the net_profit_or_loss of - - such an enterprise is generally computed on schedule c profit or loss from business by subtracting cost_of_goods_sold and ordinary and necessary business_expenses from the gross_receipts of the venture for the years at issue respondent calculated petitioner’s net_income from bicycle sport through a combination of accepting in whole or in part figures reported on petitioner’s late-filed returns and of employing indirect methods to supply missing or additional data taxpayers are required to maintain records sufficient to establish the existence and amount of all items reported on the tax_return including both income and deductions therefrom sec_6001 65_tc_87 affd 540_f2d_821 5th cir sec_1_6001-1 income_tax regs in absence of books_and_records adequate to determine a taxpayer’s proper tax_liability the commissioner is authorized to reconstruct income by any reasonable method which will clearly reflect income sec_446 360_us_446 116_f3d_1309 9th cir 92_tc_661 as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving error therein rule a cf sec_7491 generally effective with respect to examinations commencing after date however the court_of_appeals for the ninth circuit to which - appeal in the instant case would normally lie has indicated that before the presumption of correctness will attach in an unreported income case the determination must be supported by at least a minimal factual predicate or foundation of substantive evidence linking the taxpayer to income-generating activity or to the receipt of funds palmer v irs supra pincite3 see also 774_f2d_932 9th cir petzoldt v commissioner supra pincite here the record clearly links petitioner to an income- producing activity bicycle sport even according to petitioner’s own returns generated substantial gross_sales in each of the years at issue accordingly respondent’s reconstructions of the business’s profits to the extent they reveal unreported income are supported by the requisite factual predicate for placing the burden to show otherwise upon petitioner a on the schedule c attached to petitioner’s form_1040 u s individual_income_tax_return gross_receipts from bicycle sport are shown as dollar_figure after deductions petitioner reported a net_loss from his business of dollar_figure respondent accepted and the parties stipulated that gross_sales in were dollar_figure however because petitioner provided no records substantiating his claimed expenditures respondent used industry - - statistics to reconstruct expenses in this endeavor respondent relied on a financial survey prepared by the national bicycle dealers association entitled the cost of doing business for independent bicycle retailers the survey found that for the average independent bicycle retailer with total revenue of between dollar_figure and dollar_figure in and the owner of the business took a total salary or draws of percent of total revenues and the shop had a net financial income of percent of total revenues the parties then stipulated that in the average independent bicycle retailer with total revenue in the dollar_figure to dollar_figure range also had owner salary or draws of percent and net financial income of percent of total revenues based on these percentages respondent computed bicycle sport’s net profit for tax purposes to be dollar_figure this number comprises owner draws of dollar_figure x dollar_figure a nondeductible outlay in this context and net financial income of dollar_figure x dollar_figure stated differently the survey showed that the average bicycle retailer earned net_income for tax purposes of percent of sales percent percent and incurred deductible or offsetting expenditures of percent percent -- percent of sales accordingly here bicycle --- - sport was determined to have net_income of dollar_figure after subtracting expenses of dollar_figure x dollar_figure from the stipulated gross_sales petitioner has offered no concrete evidence to establish either that his business diverged from that of the average bicycle retailer or that he incurred specific costs in excess of those taken into account by respondent’s method of reconstruction rather petitioner has offered testimony tangential at best regarding his standard of living on the premise that my standard of living did not has not never has reflected the amount of income that they alleged either originally or now he has also relied on unsupported assertions that his business operated at a loss such as that in the following brief colloquy the court all right you went for years without making any money is that what you’re saying mr cohen yes sir absolutely in these circumstances we conclude that respondent has employed a reasonable method for reconstructing petitioner’s schedule c income for and that petitioner has failed to carry his burden of showing such method to be in error as the court_of_appeals for the ninth circuit has expressly stated courts have long held that the irs may rationally use statistics to reconstruct income where taxpayers fail to offer accurate -- - records palmer v irs f 3d pincite petitioner must report business income from bicycle sport of dollar_figure for the taxable_year b and for the and taxable years the schedules c submitted by petitioner reflected gross_sales from bicycle sport of dollar_figure dollar_figure and dollar_figure respectively after offsets and deductions petitioner reported a net_loss of dollar_figure in a net profit of dollar_figure in and a net_loss of dollar_figure in petitioner has at no time provided books_and_records to document the calculation of these amounts with respect to these years respondent was able to obtain the financial records necessary to perform a bank_deposits analysis the use of the bank_deposits method for computing unreported income has long been sanctioned by the courts 281_f2d_100 9th cir affg tcmemo_1958_94 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir underlying this method is the principle that bank_deposits constitute prima facie evidence of income clayton v commissioner supra pincite dileo v commissioner supra pincite 87_tc_74 a bank_deposits analysis must generally encompass the following a totaling of bank_deposits the elimination from such total of any amounts derived from duplicative transfers or nontaxable sources of which the commissioner has knowledge the further reduction of the adjusted total by any deductible or offsetting expenditures of which the commissioner is aware clayton v commissioner supra pincite dileo v commissioner supra pincite as previously indicated the burden here rests on petitioner to show error in respondent’s analysis either by proving a nontaxable source for deposits or by substantiating allowable expenditures rule a clayton v commissioner supra pincite 64_tc_651 affd 566_f2d_2 6th cir in some circumstances eg fraud cases the commissioner may be expected to investigate leads of nontaxable sources that are reasonably susceptible of being checked 348_us_121 see also 74_tc_44 affd 663_f2d_527 5th cir however this lead-check rule has been held inapplicable where the taxpayer bears the burden_of_proof or where purported leads are vague and unsupported by any evidence tunnell v commissioner supra pincite during petitioner maintained a single business bank account in the name of bicycle sport at the dana niguel bank a second business bank account was opened in the name of bicycle sport on date at monarch bank after a period of inactivity the dana niguel bank account was closed on date with a final withdrawal of dollar_figure using records for these accounts respondent determined petitioner’s net_income from bicycle sport as follows total deposits dollar_figure dollar_figure dollar_figure less transfers dollar_figure dollar_figure dollar_figure subtotal dollar_figure dollar_figure dollar_figure less checks debits dollar_figure dollar_figure dollar_figure subtotal dollar_figure -21 dollar_figure -dollar_figure plus owner draws dollar_figure dollar_figure dollar_figure subtotal dollar_figure dollar_figure dollar_figure plus additional draws dollar_figure dollar_figure dollar_figure subtotal dollar_figure dollar_figure dollar_figure less gifts loans etc dollar_figure dollar_figure dollar_figure net_income dollar_figure dollar_figure dollar_figure we consider the sustainability of respondent’s analysis first by addressing whether petitioner has shown entitlement to further offsetting or deductible expenditures and second by deciding whether petitioner has proven nontaxable sources for the deposits in the bicycle sport accounts in performing the above calculations respondent treated as deductible business_expenses all checks drawn on the bicycle sport accounts except for those determined to be owner draws for the majority of these sums characterized as nondeductible draws the record contains copies of checks which are made payable to petitioner have the word draw written in the space for description and specify a check amount in round hundred- dollar increments petitioner does not dispute that these and similar checks totaled dollar_figure dollar_figure and dollar_figure for and respectively however for december of no copies of the checks drawn on bicycle sport’s account were made available to respondent because the bank statements for december showed two checks in even amounts similar to those identified as draws respondent concluded that these too represented nondeductible draws of an additional dollar_figure petitioner has offered no evidence establishing that the amounts treated as draws should in fact be characterized as deductible expenditures rather petitioner’s testimony at trial seems to indicate that these sums were in fact owner draws but that petitioner holds a misguided interpretation of the income_tax consequences thereof for instance the discussion set forth below illustrates petitioner’s apparent position mr cohen i’m saying that some of those came-- some of that came from--as a draw on equity which i’m legally entitled to do as a nontaxable event if i have that money that i’ve put into the business then i’m allowed to take that back out and not declare that as--that doesn’t have to necessarily be a taxable_event mr cohen not only that but i’m saying that some of the money that i started the business with if i started the business with x number of dollars i’m allowed to draw that x number of dollars out without it being income the court well that’s your version you can draw it out but it’s subject_to income_tax the business has to pay-- the court i mean you don’t just arbitrarily draw money out of a business account and say well thi sec_1s equity i don’t have to worry about the tax due on it you can’t--that’s just not the way things operate given this testimony we have no basis on which to conclude that the amounts treated as draws in respondent’s bank_deposits analysis represent deductible expenditures petitioner has not so much as alleged any specific business_expenses that were omitted from respondent’s calculations hence petitioner has failed to prove his entitlement to any reduction in the net business income determined by respondent on account of additional costs incurred by bicycle sport we next turn to whether such net_income should be decreased to reflect nontaxable sources for the funds deposited in the bicycle sport accounts on several occasions during the examination and at trial petitioner alluded to potential nontaxable sources in the form of inheritances gifts and loans from family members anda friend anthony turley however none of these receipts have been substantiated the minimal record -- - which relates thereto is vague as to both timing and amount mr cavender inguired during the examination of petitioner’s parents regarding alleged loans and or gifts but petitioner’s parents could not recall when or how much was remitted to petitioner mr turley likewise admitted that he was unsure of the dates when any particular loans were made when questioned at trial regarding a claimed inheritance from his grandmother petitioner indicated that the funds were used at least in part to buy a condominium similarly an alleged loan from petitioner’s sisters was linked to the purchase of a home significantly petitioner never asserted that these nontaxable sums were deposited in bicycle sport’s accounts we conclude that petitioner has not proven any of the deposits into the bicycle sport accounts other than the single transfer identified by respondent to be attributable to nontaxable sources we also note for the sake of completeness and because the parties have made assertions with respect thereto that this record reveals no reasonably definitive leads which respondent failed to check we hold that petitioner must report business income from his sole_proprietorship in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively in accordance with respondent’s bank_deposits analysis c and for the and taxable years the schedules c submitted by petitioner reported gross_sales in the respective amounts of dollar_figure and dollar_figure after reduction for costs and expenses bicycle sport was shown as having earned a net profit of dollar_figure in and dollar_figure in respondent has accepted these figures as representing petitioner’s net business income for such years due in part to a lack of complete records for performance of a bank_deposits analysis since petitioner has never specifically addressed these years in his generalized arguments to the court we likewise hold petitioner to the amounts stated on his own returns til capital_gain as a general_rule a taxpayer is required on the disposition of property to report as capital_gain the excess of the amount_realized on disposition over his or her adjusted_basis in the property sec_1001 on petitioner’s and returns he reported capital_gain from the sale of stock in the amounts of dollar_figure and dollar_figure respectively the attached schedules d capital_gains_and_losses each show a sales_price equal to the full amount reported as gain and neither reflect nor deduct therefrom any cost or other basis at trial however petitioner seemed to contend albeit rather obliquely that he was entitled to offset his reported gains by some amount other - than a zero basis nonetheless he did not offer any specific figures in his testimony and did not produce any documentation regarding how when or at what prices he obtained the shares thus absent any data in the record which would support a recalculation of petitioner’s capital_gains we hold petitioner to the dollar_figure and dollar_figure figures stated on his returns iv filing_status the filing_status of an individual for income_tax purposes is determined as of the close of the taxable_year sec_7703 a in applying this rule however an individual legally_separated from his or her spouse will not be considered as married sec_7703 here there appears to be a dispute between the parties regarding whether petitioner’s filing_status for should be single or married filing separate the parties have stipulated that petitioner was married on date that he and his wife separated on date and that the couple did not file joint returns in or accordingly respondent has acknowledged on brief that petitioner’s filing_status was single for tax years prior to in addition the parties have stipulated that petitioner’s filing_status was married filing separate in and it is respondent’s position that married filing separate is the appropriate status for as well petitioner on the other hand has refused to agree to a stipulation to such effect yet -- - he has also declined to provide any argument whatsoever related to his filing_status and relationship with his wife therefore since there is no evidence in the record that petitioner and his wife were separated before january of we hold that petitioner’s status for is married filing separate v standard_deduction or itemized_deductions an individual who does not elect to itemize his or her deductions is entitled to the standard_deduction specified for his or her filing_status sec_63 and c petitioner did not elect to itemize on his or returns and respondent does not disagree with such treatment for and petitioner claimed itemized_deductions of dollar_figure dollar_figure and dollar_figure respectively attributable solely to alleged home mortgage interest because respondent has conceded that petitioner is entitled to deduct the interest reported for and subject_to computational statutory limits thereon only the deductions remain at issue respondent asserts that petitioner has not substantiated his interest payments for and once again the record is devoid of any evidence provided by petitioner on this matter we sustain respondent’s position in affording petitioner only the standard_deduction for - - vi sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for delinquency in filing returns and provides in relevant part as follows sec_6651 fatlure to file tax_return or to pay tax a addition to the tax --in case of failure- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate the supreme court has characterized the foregoing section as imposing a civil penalty to ensure timely filing of tax returns and as placing on the taxpayer the heavy burden of proving both that the failure did not result from ‘willful neglect ’ and that the failure was ‘due to reasonable cause’ in order to escape the penalty 469_us_241 willful neglect denotes a conscious intentional failure or reckless indifference id reasonable_cause correlates to ordinary business care and prudence id pincite n sec_301_6651-1 proced admin regs - sec_6012 a further delineates that an individual is required to file a tax_return for any year in which his or her gross_income exceeds the sum of the applicable exemption_amount and standard_deduction for such taxpayer in this context gross_income includes gross_income derived from business sec_61 which in turn is defined as total sales less the cost_of_goods_sold plus certain other items sec_1_61-3 income_tax regs business_expenses as distinct from cost_of_goods_sold are not subtracted in ascertaining gross business income id here petitioner did not file tax returns for and until october of such returns were untimely by a large margin see sec_6072 furthermore the returns even as filed reflect substantial gross_income derived from bicycle sport and thus clearly place petitioner over the filing threshold petitioner however has fallen far short of establishing reasonable_cause for his repeated failure_to_file timely tax returns other than vague references to loss of records and perhaps the misguided belief that he owed no taxes petitioner has not offered any explanation for his delinquency we therefore hold that petitioner is liable for the sec_6651 addition_to_tax for each of the taxable years at issue - vii sec_6654 addition_to_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual where payments of tax through either withholding or the making of estimated quarterly tax_payments do not equal the percentage of total liability required under the statute imposition of the addition is automatic and mandatory unless one of the statutory exceptions enumerated in sec_6654 is shown by the taxpayer to apply sec_6654 a - e g 75_tc_1 since petitioner paid no estimated_taxes and has offered no evidence indicating any of the exceptions to be applicable here we sustain respondent on this issue for each of the taxable years under consideration to reflect the foregoing and the parties’ concessions decision will be entered under rule
